      Case 5:19-cv-03918-LHK Document 236 Filed 03/24/20 Page 1 of 2



 1   Megan Whyman Olesek (SBN #191218)
     olesek@turnerboyd.com
 2   Zhuanjia Gu (SBN #244863)
     gu@turnerboyd.com
 3   TURNER BOYD LLP
     702 Marshall Street, Suite 640
 4   Redwood City, CA 94063
     Telephone: 650.521.5930
 5   Facsimile: 650.521.5931
     Terence P. Ross (Pro Hac Vice)
 6   terence.ross@kattenlaw.com
     Sean S. Wooden (Pro Hac Vice)
 7   sean.wooden@kattenlaw.com
     Christopher B. Ferenc (Pro Hac Vice)
 8   christopher.ferenc@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
 9   2900 K Street, N.W., Suite 200
     Washington, D.C. 20007
10   Telephone: (202) 625-3500
     Facsimile: (202) 298-7570
11
     Yashas K. Honasoge (Pro Hac Vice)
12   yashas.honasoge@kattenlaw.com
     KATTEN MUCHIN ROSENMAN LLP
13   525 W. Monroe Street, Suite 1600
     Chicago, IL 60661
14   Telephone: (312) 912-5200
     Facsimile: (312) 902-1061
15   Paul A. Grammatico (SBN 246380)
     paul.grammatico@katten.com
16   Katten Muchin Rosenman LLP
     515 S. Flower St., Suite 4150
17   Los Angeles, CA 90071-2212
     Telephone:     213.440.9000
18   Facsimile:     213.443.9001
19   Attorneys for Plaintiff
     directPacket Research, Inc.
20

21                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
22                               SAN JOSE DIVISION
23
      DIRECTPACKET RESEARCH, INC.,           ) Case No. 5:19-cv-03918-LHK
24                                           )
                        Plaintiff,
                                             ) NOTICE OF APPEARANCE AND
25       v.                                  ) SUBSTITUTION OF COUNSEL
                                             )
26                                           )
      POLYCOM, INC.,
27                                           )
                        Defendant.           )
28                                           )

                                                                  Case No. 5:19-cv-03918-LHK
                                                Notice of Appearance and Substitution of Counsel
      Case 5:19-cv-03918-LHK Document 236 Filed 03/24/20 Page 2 of 2



 1   ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE that Paul A. Grammatico hereby gives notice of his appearance
 3   on behalf of Plaintiff directPacket Research, Inc. and requests that all pleadings and notices to
 4   parties filed by any party in this matter be served as follows:
 5            Paul A. Grammatico
 6            KATTEN MUCHIN ROSENMAN LLP
              515 S. Flower St., Suite 4150
 7            Los Angeles, California 90071-2212
              paul.grammatico@katten.com
 8            Telephone: 213.443.9000
              Facsimile: 213.443.9001
 9
              PLEASE TAKE FURTHER NOTICE, pursuant to Local Rule 5-1(c)(2), that Paul A.
10
     Grammatico is substituting into the case in place of Emily C. Grimm, whose name should be
11
     removed from the docket. Ms. Grimm’s information appears on the docket as follows:
12

13            Emily Claire Grimm
              KATTEN MUCHIN ROSENMAN LLP
14            2029 Century Park East, Suite 2600
              Los Angeles, CA 90067
15            310-788-4400
              Fax: 310-788-4471
16
              emily.grimm@kattenlaw.com
17

18
     Dated:    March 24, 2020                      KATTEN MUCHIN ROSENMAN LLP
19
                                                   By:       /s/ Paul A. Grammatico
20                                                        Attorneys for Plaintiff, directPacket Research,
                                                   Inc.
21

22

23

24

25

26
27

28

30

31                        NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL
